DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to  Arguments
The previous double patenting rejection is withdrawn in light of the approved electronic terminal disclaimer.  The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application number 16875692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s remarks are fully considered and do not appear to provide separate arguments regarding the previous 35 USC 112(f) claim interpretation. Therefore, the previous 35 USC 112(f) claim interpretation is maintained.
Applicant's arguments have been fully considered but they are not persuasive. Applicants argue that “There are at least two significant factors that must be appreciated in the teachings of Oba ‘766: 1) the breaking instruction is NOT originating from within the vehicle-it is external; and 2) the driver is notified that the system is initiating a breaking sequence” and “Respectfully, this is not the determination of a driver’s intervention in autonomous driving, but rather a very clearly instance of autonomous driving reacting autonomously to external events and informing the driver that an autonomous braking procedure has been initiated”.  Examiner respectfully disagrees.  Applicants are reminded that the claims are interpreted under broadest reasonable interpretation.  As similarly discussed in the previous office action, Oba ‘766 discloses a system determining whether a driver of an autonomous vehicle intervenes, the system comprising: a reception unit configured to receive vehicle data, which is On-Board Diagnostics (OBD) data for vehicle manipulation and operation (see at least [0052]: in a case of determining that a person in the external environment has made the predetermined signal or gesture, in a case where the external third party has knocked the vehicle body and the like, and in a case where the approach of the emergency vehicle has been recognized, the vehicle control processing unit 61 determines that the abnormality is caused, [0053]: the vehicle control processing unit 61 outputs a warning indicating the start of the vehicle braking sequence. The vehicle control processing unit 61 notifies the driver of the start of the vehicle braking sequence from the driver warning unit 46, and the processing proceeds to step ST9, [0081]: program may be installed from the removable recording media to the computer and may be transferred from an on-board diagnostics system (OBD system)); an identification unit configured to identify a source commanding an operation command for driving of the autonomous vehicle through analysis of the received vehicle data (see at least [0052]: in a case of determining that a person in the external environment has made the predetermined signal or gesture, in a case where the external third party has knocked the vehicle body and the like, and in a case where the approach of the emergency vehicle has been recognized, the vehicle control processing unit 61 determines that the abnormality is caused, [0053]: the vehicle control processing unit 61 outputs a warning indicating the start of the vehicle braking sequence. The vehicle control processing unit 61 notifies the driver of the start of the vehicle braking sequence from the driver warning unit 46, and the processing proceeds to step ST9); and a determination unit configured to determine whether the driver intervenes, through the identification of the source commanding the operation command (see at least [0053]-[0056]: the vehicle control processing unit 61 determines whether the driver intervenes. The vehicle control processing unit 61 determines the intervention by the driver according to an operation to an invalidation operation switch for invalidating the vehicle braking sequence which is provided in the setting/control operation unit 43, for example; vehicle braking sequence includes at least one of turning on the hazard light, turning on a brake light, evacuating from an automatic traveling lane, decelerating the vehicle, slowing down the vehicle, and stopping the vehicle, and the invalidation may include partial or entire invalidation). Oba ‘766 discloses receiving vehicle data which can include acquiring surrounding environment information, recognizing the vehicle brake instruction from outside on the basis of the surrounding environment information, and/or vehicle and driver condition. Oba ‘766 further discloses identifying whether there is intervention by the driver (see at least Fig. 3 (ST9): no intervention by driver, (ST11): record cancellation operation of vehicle braking sequence, (ST14): Manual drive shift processing, [0054]: determine the intervention by the driver according to an operation of the manual drive operation unit 44, for example, a steering wheel operation, a brake operation, and the like after outputting the warning indicating the start of the vehicle braking sequence, [0061]: generate the drive signal according to the operation from the manual drive operation unit 44 and to supply the drive signal to the actuator unit 45) or whether to start the vehicle braking sequence, wherein the processing sequence has been recorded and installed in a memory (see at least Oba ‘766 [0078]). Further, as also similarly discussed in the previous office action, Oba ‘766 does not explicitly disclose an OBD dongle. However, Dheedene teaches a reception unit configured to receive vehicle data, which is On-Board Diagnostics (OBD) data for vehicle manipulation and operation, collected from an OBD dongle (see at least [0021]: said vehicle device concerns an OBD dongle, wherein said vehicle device preferably comprises an OBD supply interface for supplying power to said vehicle device by said vehicle. The vehicle device is then supplied via the OBD connector which is present in the vehicle, [0066]: allowing the OBD dongle to make a wireless connection to the electronic control system of the vehicle, [0078]: the vehicle device, preferably the OBD dangle, can be used to track information regarding the vehicle at times when the vehicle is not parked. In particular, a system according to the present invention can make it possible to offer one or more of the following functionalities: detecting a vehicle, tracking a vehicle, monitoring the driving behaviour, carrying out a diagnostic test of the vehicle, detecting a crash. Moreover, the vehicle device, preferably the OBD dongle, can also track said security parameter while the vehicle is in operation, [0083], [0143]-[0148]: OBD dongle consists in the determination of the location). Applicants argue that “Dheedene first and foremost teaches that the system is only receiving power from the OBD port for the reasons noted…However, even where an alternative embodiment of the DDH system is disclosed, it must be understood that the OBD data described is not regarding command as may be provided directly from the driver, or from an autonomous agent as in the present application.” Examiner respectfully disagrees.  Applicants are reminded that claims are interpreted under broadest reasonable interpretation.  It would have been obvious to a person of ordinary skill in the art to provide the invention as disclosed by Oba ‘766 by incorporating a reception unit configured to receive vehicle data, which is On-Board Diagnostics (OBD) data for vehicle manipulation and operation, collected from an OBD dongle as taught by Dheedene in order to not cause any interference with other Bluetooth connections, such as the connection of the on-board computer with a smartphone of the user via Bluetooth. Dheedene further discloses using the OBD dongle to track information regarding the vehicle at times when the vehicle is not parked and the vehicle device, preferably the OBD dongle, can also track said security parameter while the vehicle is in operation (see at least Dheedene abstract, [0078]).  Furthermore, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Accordingly, the 35 USC 103 rejection is maintained.
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the remaining arguments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit configured to receive…; identification unit configured to identify…; determination unit configured to determine…; a provision unit configured to: generate…; a provision unit configured to provide… in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180178766 (“Oba ‘766”) in view of US 10347125 (“Camacho”) in view of US 20170203766 (“Prokhorov”) in view of US 20190188761 (“Dheedene”).
As per claim 1, Oba ‘766 discloses a system determining whether a driver of an autonomous vehicle intervenes, the system comprising: 
a reception unit configured to receive vehicle data, which is On-Board Diagnostics (OBD) data for vehicle manipulation and operation (see at least [0052]: in a case of determining that a person in the external environment has made the predetermined signal or gesture, in a case where the external third party has knocked the vehicle body and the like, and in a case where the approach of the emergency vehicle has been recognized, the vehicle control processing unit 61 determines that the abnormality is caused, [0053]: the vehicle control processing unit 61 outputs a warning indicating the start of the vehicle braking sequence. The vehicle control processing unit 61 notifies the driver of the start of the vehicle braking sequence from the driver warning unit 46, and the processing proceeds to step ST9, [0081]: program may be installed from the removable recording media to the computer and may be transferred from an on-board diagnostics system (OBD system)); 
an identification unit configured to identify a source commanding an operation command for driving of the autonomous vehicle through analysis of the received vehicle data (see at least [0052]: in a case of determining that a person in the external environment has made the predetermined signal or gesture, in a case where the external third party has knocked the vehicle body and the like, and in a case where the approach of the emergency vehicle has been recognized, the vehicle control processing unit 61 determines that the abnormality is caused, [0053]: the vehicle control processing unit 61 outputs a warning indicating the start of the vehicle braking sequence. The vehicle control processing unit 61 notifies the driver of the start of the vehicle braking sequence from the driver warning unit 46, and the processing proceeds to step ST9); and 
a determination unit configured to determine whether the driver intervenes, through the identification of the source commanding the operation command (see at least [0053]-[0056]: the vehicle control processing unit 61 determines whether the driver intervenes. The vehicle control processing unit 61 determines the intervention by the driver according to an operation to an invalidation operation switch for invalidating the vehicle braking sequence which is provided in the setting/control operation unit 43, for example; vehicle braking sequence includes at least one of turning on the hazard light, turning on a brake light, evacuating from an automatic traveling lane, decelerating the vehicle, slowing down the vehicle, and stopping the vehicle, and the invalidation may include partial or entire invalidation), 
wherein the identification unit identifies whether the source commanding the operation command for the driving of the autonomous vehicle is received from the driver or an autonomous agent, through the analysis of the vehicle data (see at least abstract, see at least [0052]-[0056]: the vehicle control processing unit 61 determines whether the driver intervenes. The vehicle control processing unit 61 determines the intervention by the driver according to an operation to an invalidation operation switch for invalidating the vehicle braking sequence which is provided in the setting/control operation unit 43, for example; vehicle braking sequence includes at least one of turning on the hazard light, turning on a brake light, evacuating from an automatic traveling lane, decelerating the vehicle, slowing down the vehicle, and stopping the vehicle, and the invalidation may include partial or entire invalidation; in a case of determining that a person in the external environment has made the predetermined signal or gesture, in a case where the external third party has knocked the vehicle body and the like, and in a case where the approach of the emergency vehicle has been recognized, the vehicle control processing unit 61 determines that the abnormality is caused; the vehicle control processing unit 61 outputs a warning indicating the start of the vehicle braking sequence. The vehicle control processing unit 61 notifies the driver of the start of the vehicle braking sequence from the driver warning unit 46, and the processing proceeds to step ST9). 
Oba ‘766 does not explicitly disclose the OBD dongle extracts only the data associated with autonomous driving and data obtained in the case where the driver may intervene in autonomous driving from among pieces of OBD data collected in the OBD interface, and provides the mobile device with the extracted data. 
However, Camacho teaches extracting only the data associated with autonomous driving and data obtained in the case where the driver may intervene in autonomous driving from among pieces of data collected in the interface, and provides a device with the extracted data (see at least abstract, claim 19: a plurality of telematics units installed into each of the vehicles, the telematics units configured to collect route information in real-time as the vehicles are traveling along a vehicle route, the telematics units configured to wirelessly transmit the information in the form of digital data, wherein the route information includes at least information relating to driver interventions during operation of a semi-autonomous driving system in one or more of the vehicles, the semi-autonomous driving system(s) each having a semi-autonomous driving mode wherein the semi-autonomous driving system maintains at least a set speed of the vehicle and steering control of the vehicle, the semi-autonomous driving system having a manual mode where a driver controls at least one of vehicle speed and vehicle steering, the route information relating to compatibility of the vehicle route with the semi-autonomous driving mode)
It would have been obvious to a person of ordinary skill in the art to provide the invention as disclosed by Oba ‘766 by incorporating the teachings of Camacho in order to communicate routes that are eligible for use with a semi-autonomous driving system. 
However, Prokhorov teaches provides the mobile device with the extracted data (see at least abstract, [0037]: Telematics systems, such as on-board diagnostics (OBD) systems installed within vehicles, may also be configured to access vehicle computing devices and sensor data and transmit the data to a display, a personal computer, a mobile device, or to an extra-vehicular data processing system or device). 
It would have been obvious to a person of ordinary skill in the art to provide the invention as disclosed by Oba ‘766 by incorporating the teachings of Prokhorov in order to help provide a system that enables implementation of occupant ride quality feedback during autonomous operation of the vehicle. 
Oba ‘766 does not explicitly disclose an OBD dongle. 
However, Dheedene teaches a reception unit configured to receive vehicle data, which is On-Board Diagnostics (OBD) data for vehicle manipulation and operation, collected from an OBD dongle, OBD data, OBD interface (see at least [0021]: said vehicle device concerns an OBD dongle, wherein said vehicle device preferably comprises an OBD supply interface for supplying power to said vehicle device by said vehicle. The vehicle device is then supplied via the OBD connector which is present in the vehicle, [0066]: allowing the OBD dongle to make a wireless connection to the electronic control system of the vehicle, [0078]: the vehicle device, preferably the OBD dangle, can be used to track information regarding the vehicle at times when the vehicle is not parked. In particular, a system according to the present invention can make it possible to offer one or more of the following functionalities: detecting a vehicle, tracking a vehicle, monitoring the driving behaviour, carrying out a diagnostic test of the vehicle, detecting a crash. Moreover, the vehicle device, preferably the OBD dongle, can also track said security parameter while the vehicle is in operation, [0083], [0143]-[0148]: OBD dongle consists in the determination of the location). 
It would have been obvious to a person of ordinary skill in the art to provide the invention as disclosed by Oba ‘766 by incorporating a reception unit configured to receive vehicle data, which is On-Board Diagnostics (OBD) data for vehicle manipulation and operation, collected from an OBD dongle as taught by Dheedene in order to not cause any interference with other Bluetooth connections, such as the connection of the on-board computer with a smartphone of the user via Bluetooth. 

As per claim 4, Oba ‘766 discloses wherein the determination unit evaluates stability of autonomous driving based on situation information including at least one of whether devices necessary for the autonomous driving of the autonomous vehicle fail, weather at a current location, time, a traffic condition, and road information (see at least [0052]-[0056]: in a case of determining that a person in the external environment has made the predetermined signal or gesture, in a case where the external third party has knocked the vehicle body and the like, and in a case where the approach of the emergency vehicle has been recognized, the vehicle control processing unit 61 determines that the abnormality is caused; the vehicle control processing unit 61 outputs a warning indicating the start of the vehicle braking sequence. The vehicle control processing unit 61 notifies the driver of the start of the vehicle braking sequence from the driver warning unit 46, and the processing proceeds to step ST9). 

As per claim 6, Oba ‘766 discloses wherein the determination unit determines whether the driver intervenes in at least one of deceleration, acceleration, steering, gear shifting, and an operation of a turn signal of the autonomous vehicle, intervention time in which the driver intervenes, and intervention strength of the driver (see at least [0053]-[0056]: the vehicle control processing unit 61 determines whether the driver intervenes. The vehicle control processing unit 61 determines the intervention by the driver according to an operation to an invalidation operation switch for invalidating the vehicle braking sequence which is provided in the setting/control operation unit 43, for example; vehicle braking sequence includes at least one of turning on the hazard light, turning on a brake light, evacuating from an automatic traveling lane, decelerating the vehicle, slowing down the vehicle, and stopping the vehicle, and the invalidation may include partial or entire invalidation).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba ‘766 in view of Camacho, in view of Prokhorov, in view of Dheedene, and further in view of US 20190329791 (“Oba ’791”).

As per claim 3, Oba ‘766 does not explicitly disclose a provision unit, wherein the provision unit is configured to: generate intervention pattern information about intervention of the driver to provide the driver with the intervention pattern information; and compare the intervention pattern information with preset reference information to provide a visual or audio alarm associated with the intervention of the driver. 
However, Oba ’791 teaches a provision unit, wherein the provision unit is configured to: 
generate intervention pattern information about intervention of the driver to provide the driver with the intervention pattern information (see at least abstract, [0013]: penalty on the basis of at least one of the number of occurrences of the insufficient driving intervention level or a frequency of occurrences thereof, [0080]: driving intervention level detection section 143 detects a driving intervention level indicating an extent to which the driver intervenes in driving of the vehicle on the basis of the analysis result of the driver's driving behaviors, the detection result of the driver's condition, and an automation level set by an automation level setting section 152); and 
compare the intervention pattern information with preset reference information to provide a visual or audio alarm associated with the intervention of the driver (see at least abstract, [0013], [0080]: driving intervention level detection section 143 detects a driving intervention level indicating an extent to which the driver intervenes in driving of the vehicle on the basis of the analysis result of the driver's driving behaviors, the detection result of the driver's condition, and an automation level set by an automation level setting section 152, [0086]-[0087]: applies a penalty to the driver as necessary by controlling the display section 29, the audio output section 30, the light-emitting section 31, the odor generation section 32, the traveling control section 33, and the vehicle-mounted apparatus control section 34 on the basis of the driving intervention level detection result, [0174], [0196]-[0201]). 
It would have been obvious to a person of ordinary skill in the art to provide the invention as disclosed by Oba ‘766 by incorporating a provision unit, wherein the provision unit is configured to: generate intervention pattern information about intervention of the driver to provide the driver with the intervention pattern information; and compare the intervention pattern information with preset reference information to provide a visual or audio alarm associated with the intervention of the driver as taught by Oba ’791 in order to urge the driver to exercise caution. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba ‘766 in view of Camacho, in view of Prokhorov, in view of Dheedene, and further in view of CN 112706776 A (“Zhang”).
As per claim 5, Oba ‘766 does not explicitly disclose a provision unit configured to provide the driver with recommendation information for recommending intervention of the driver when the stability of the autonomous driving is lower than a preset reference stability.
However, Zhang teaches a provision unit configured to provide the driver with recommendation information for recommending intervention of the driver when the stability of the autonomous driving is lower than a preset reference stability (see at least abstract, claim 2: if the comfort information is lower than the threshold value, sending the alarm prompt information to the target vehicle to remind the driver of the target vehicle to take over the target vehicle).
It would have been obvious to a person of ordinary skill in the art to provide the invention as disclosed by Oba ‘766 by incorporating a provision unit configured to provide the driver with recommendation information for recommending intervention of the driver when the stability of the autonomous driving is lower than a preset reference stability as taught by Zhang in order to ensure driving comfort. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668